Title: To Benjamin Franklin from G. Anquetil Brutiere, [5 January 1779]: résumé
From: Brutiere, G. Anquetil
To: Franklin, Benjamin


<[January 5, 1779,] in French: Last September I called on you with M. Stadelle, merchant of Strasbourg, and explained my loss of 4–5,000 l.t. when my ship on the Newfoundland Banks had to take on seven English prisoners from a Massachusetts privateer. You asked me to give you my complaint in legal form and in triplicate, two for the colony and one for your records, and told me that I might count on payment because of the guarantees required of all privateers. M. Stadelle took charge of sending you the papers, and informed me that he had done so. Please remember me. I have five ships useless in port, and they represent my fortune. I had counted on privateering, as I told you, and now cannot; my hope rests entirely on your promise.>
